Case 2:21-cv-02222-SHL-cgc Document1 Filed 04/12/21 Pageiof4 PagelD1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

RICARDO A. SMITH, )

)

Plaintiff, )

vs. ) No.

) Jury Trial Demanded

JASMINE M. SOMERVILLE )

)

Defendant. )

COMPLAINT

1. The Plaintiff, Ricardo A. Smith, brings this civil action against the
Defendant, Jasmine M. Somerville, and files a copy of his Complaint, certified by his
attorney as being true and correct for the purpose of accompanying the summons, for
damages in an amount no less than Two Million One Hundred Fifty Thousand Dollars
($2,150,000).

2. The Plaintiff, Ricardo A. Smith, is a citizen and resident of Cumberland
County, North Carolina, residing at 1315 S. Reilly Road, Fayetteville, North Carolina
28314.

3. The Defendant, Jasmine M. Somerville, is a citizen and resident of
Shelby County, Tennessee, residing at 4061 Lehi Drive, Memphis, Tennessee 38128.

4. Pursuant to 28 U.S.C. §1332(a), this Court has jurisdiction over the parties
and the subject matter of this cause of action. The matter in controversy exceeds,
exclusive of costs of disbursements, the sum of Seventy-Five Thousand ($75,000.00)
Dollars.

5. On May 20, 2020 at approximately 4:02 p.m., the Plaintiff, Ricardo A.

1
Case 2:21-cv-02222-SHL-cgc Document1 Filed 04/12/21 Page 2of4 PagelD 2

Smith, was driving a 2019 Freightliner tractor-tractor owned by J.S. Hellwig & Son, LLC
and was traveling west in the far left lane of |-40 west bound in Memphis.

6. At the time hereinabove mentioned, the Defendant, Jasmine M.
Somerville, was driving her 2015 Buick Regal and was also traveling west on I-40 west
bound in Memphis when she failed to keep a proper lookout ahead and proper control
of her vehicle and lost control of her vehicle and struck the Plaintiffs vehicle.

7. The Plaintiff, Ricardo A. Smith, brings this civil action against the
Defendant, Jasmine M. Somerville, for personal injuries and damages, medical bills
and expenses which he was caused to receive on or about May 20, 2020.

8. The Plaintiff, Ricardo A. Smith, brings this civil action against the
Defendant, Jasmine M. Somerville, for injuries which he was caused to receive on or
about May 20, 2020. As a result of this accident, Ricardo A. Smith has sustained
serious and disabling injuries. Said injuries to the Plaintiff have resulted in permanent
disability and have impaired his capacity for work, labor, business and the enjoyments
and pleasures of life. As a result of these injuries, Plaintiff has incurred and shall
continue to incur medical bills as well as pain and suffering.

9. The Defendant, Jasmine M. Somerville, violated certain statutes which
were in full force and effect in the State of Tennessee on the date of the accident:

a. The Defendant failed to obey Tennessee Traffic laws, in violation of
T.C.A. §55-8-103;

b. The Defendant was negligent in violating T.C.A. §55-8-123, which
said statute requires the vehicle driven by the defendant to remain in the single lane of

traffic and not to be moved from such lane until the driver has first ascertained that the
2
Case 2:21-cv-02222-SHL-cgc Document1 Filed 04/12/21 Page3of4 PagelD3

movement could be made with safety:

Cc. The Defendant was negligent in failing to exercise due care while
driving in violation of T.C.A. §55-8-136;

d. The Defendant was negligent in failing to keep a proper lookout;

e. The Defendant was negligent in failing to use a degree of care and
caution in the operation of the vehicle as required of a reasonable and prudent person
under the same or similar circumstances existing at the time and place of the
aforementioned collision;

f. The Defendant was negligent in operating the vehicle at an unsafe
rate of speed due to the circumstances and conditions existing at the time and place of
the aforementioned collision;

g. The Defendant was negligent in violating T.C.A. §55-10-205, which
prohibits a person driving on the road from driving in a reckless manner;

h, The Defendant was negligent in the willful and wanton disregard for
the safety of other persons and property in violation of T.C.A. §55-10-208(a);

10. The Defendant, Jasmine M. Somerville, owned and maintained the 2015
Buick Regal which was being operated by her at the time of the accident.

11. The violation of the aforementioned statutory and common law duties by
the Defendant constitutes negligence which was a direct and proximate cause of the
accident and the injuries and damages sustained by the Plaintiff.

WHEREFORE, the Plaintiff, Ricardo A. Smith, asks for judgment against the
Defendant, Jasmine M. Somerville, in a sum of no less than Two Million One Hundred

Fifty Thousand Dollars ($2,150,000), and asks for a jury in the trial of this cause.
3
Case 2:21-cv-02222-SHL-cgc Document1 Filed 04/12/21 Page4of4 PagelD4

Respectfully submitted,

/s/ F. Braxton Terry

F. Braxton Terry, BPR #018248
THE TERRY LAW FIRM

116 East Main Street

P.O. Box 724

Morristown, TN 37815-0724
423-586-5800 /Fax 423-587-4714
Email: brack@terry-lawfirm.com
